      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 1 of 19 PageID: 1




THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
609 W. South Orange Avenue, Suite 2P
South Orange, NJ 07079
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiff

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 EDUARDO ORTIZ, Individually and             Case No:
 on behalf of all others similarly situated,
                                             CLASS ACTION COMPLAINT FOR
       Plaintiff,                            VIOLATIONS OF THE FEDERAL
                                             SECURITIES LAWS
       v.
                                             JURY TRIAL DEMANDED
 CANOPY GROWTH CORPORATION,
 BRUCE LINTON, MARK ZEKULIN,
 and MIKE LEE,

       Defendants.


      Plaintiff Eduardo Ortiz (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by

and through his attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

                                          1
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 2 of 19 PageID: 2




Defendants, public filings, wire and press releases published by and regarding

Canopy Growth Corporation (“Canopy” or the “Company”), and information

readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity

for discovery.

                          NATURE OF THE ACTION

1.    This is a class action on behalf of persons or entities who purchased or

otherwise acquired publicly traded Canopy securities between June 21, 2019 and

November 13, 2019, inclusive (the “Class Period”). Plaintiff seeks to recover

compensable damages caused by Defendants’ violations of the federal securities

laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                         JURISDICTION AND VENUE

2.    The claims asserted herein arise under and pursuant to Sections 10(b) and

20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

3.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

4.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements

entered and the subsequent damages took place in this judicial district.


                                          2
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 3 of 19 PageID: 3




5.    In connection with the acts, conduct and other wrongs alleged in this

complaint, Defendants, directly or indirectly, used the means and instrumentalities

of interstate commerce, including but not limited to, the United States mails,

interstate telephone communications and the facilities of the national securities

exchange.

                                      PARTIES
6.    Plaintiff, as set forth in the accompanying certification, incorporated by

reference herein, purchased Canopy securities during the Class Period and was

economically damaged thereby.

7.    Defendant Canopy, together with its subsidiaries, engages in engages in

production, distribution, and sale of cannabis in Canada. Canopy is incorporated in

Canada and has its principal executive offices located at 1 Hershey Drive, Smiths

Falls, Ontario K7A 0A8, Canada. Canopy’s common stock trade on the New York

Stock Exchange (“NYSE”) under the ticker symbol “CGC.”

8.    Defendant Bruce Linton (“Linton”) founded the Company and served as the

Company’s co-Chief Executive Officer (“CEO”) until July 2019.

9.    Defendant Mark Zekulin (“Zekulin”) served as the Company’s President

and co-CEO from June 2018 until July 2019, and CEO after July 2019.

10.   Defendant Mike Lee (“Lee”) has served as the Company’s Chief Financial

Officer (“CFO”) since June 1, 2019.


                                        3
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 4 of 19 PageID: 4




11.   Defendants Linton, Zekulin, and Lee are collectively referred to herein as

the “Individual Defendants.”

12.   Each of the Individual Defendants:

            (a)   directly participated in the management of the Company;

            (b)   was directly involved in the day-to-day operations of the

                  Company at the highest levels;

            (c)   was privy to confidential proprietary information concerning

                  the Company and its business and operations;

            (d)   was directly or indirectly involved in drafting, producing,

                  reviewing and/or disseminating the false and misleading

                  statements and information alleged herein;

            (e)   was directly or indirectly involved in the oversight or

                  implementation of the Company’s internal controls;

            (f)   was aware of or recklessly disregarded the fact that the false

                  and misleading statements were being issued concerning the

                  Company; and/or

            (g)   approved or ratified these statements in violation of the federal

                  securities laws.

13.   Canopy is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency


                                        4
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 5 of 19 PageID: 5




because all of the wrongful acts complained of herein were carried out within the

scope of their employment.

14.   The scienter of the Individual Defendants and other employees and agents

of the Company is similarly imputed to Canopy under respondeat superior and

agency principles.

15.   Defendants Canopy and the Individual Defendants are collectively referred

to herein as “Defendants.”

                         SUBSTANTIVE ALLEGATIONS
                          Materially False and Misleading
                     Statements Issued During the Class Period
16.   On June 21, 2019, the Company filed a Form 6-K with the SEC attaching its

Audited Annual Consolidated Financial Statements and Notes thereto for the years

ended March 31, 2019 and March 31, 2018, and Management’s Discussion and

Analysis for the year ended March 31, 2019 (“2019 Financial Results”). The

Company posted fourth quarter 2019 recreational cannabis oil and softgel sales of

CA$42.5 million, and fiscal year 2019 recreational cannabis oil and softgel sales of

CA$85.3 million. During the Company’s earnings conference call, Defendant Lee

noted that “[o]il and softgel capsules accounted for 40% of gross revenue in the

fourth quarter of fiscal '19, up from 21% in the fourth quarter of fiscal '18.”

17.   On June 26, 2019, the Company filed its annual report on Form 40-F with

the SEC for the fiscal year ending March 31, 2019 (the “2019 40-F”). The 2019


                                          5
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 6 of 19 PageID: 6




40-F was signed by Defendant Lee. Attached to the 2019 40-F were certifications

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants

Linton, Zekulin, and Lee attesting to the disclosure of all fraud and that the 2019

40-F “fairly represents, in all material respects, the financial condition and results

of operations of the Company.” The 2019 40-F incorporated the 2019 Financial

Results.

18.   On August 14, 2019, the Company filed a Form 6-K with the SEC

containing its Consolidated Interim Financial Statements for the three months

ended June 30, 2019 and 2018, and Management’s Discussion and Analysis of the

Financial Condition and Results of Operations for the three months ended June 30,

2019 (the “1Q 2020 Financial Results”). The Company posted net first quarter

2020 recreational cannabis oil and softgel sales of only CA$0.2 million after the

Company was forced to take an CA$8 million revenue adjustment that represented

“variable consideration that may result from rights of return, and which primarily

relate to oils and gelcaps.”

19.   The next day, August 15, 2019, the Company held a conference call to

discuss their financial results for the first quarter of fiscal year 2020. During the

call, Defendant Zukelin reassured investors that demand for the Company’s oil

and softgel products was strong:



                                          6
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 7 of 19 PageID: 7




      No it is not related to our production flow here, simply related to the
      product mix that we see demand for and ensuring that we allocate
      products appropriately to that mix. So certainly, as you say, our oils
      and softgel products remain exceptionally popular and an
      increasing share of our Canadian medical base and an increasing
      share of our global exports to medical market. So I think it is just an
      indication of properly seating the market with what customers are
      buying at the tail.

      And I think it is also important to reference that at the tail part
      because, we still see softgel increasing in demand at the tail at the
      retail store with customers purchasing, right. So it is just a matter of
      ensuring that education continues. People understand that product
      increasingly better and we continue that velocity.

      (Emphasis added.)

20.   The statements contained in ¶¶16-19 were materially false and/or

misleading because they misrepresented and failed to disclose the following

adverse facts pertaining to the Company’s business, operations and prospects,

which were known to Defendants or recklessly disregarded by them. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that:

(1) the Company was experiencing weak demand for its softgel and oil products;

(2) as a result, the Company would be forced to take a CA$32.7 million

restructuring charge due to poor sales, excessive returns, and excess inventory;

and (3) as a result, Defendants’ statements about its business, operations, and

prospects, were materially false and misleading and/or lacked a reasonable basis at

all relevant times.

                      THE TRUTH BEGINS TO EMERGE

                                         7
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 8 of 19 PageID: 8




21.   On November 14, 2019, before the market opened, the Company issued a

press release announcing their earnings for the second quarter of fiscal year 2020,

posting a larger-than-expected loss for the quarter. The Company announced it

would be modifying its retail pricing architecture and taking a CA$32.7 million

restructuring charge. The press release stated, in relevant part:

      MITHS FALLS, ON, Nov. 14, 2019 /CNW/ - Canopy Growth
      Corporation ("Canopy Growth" or the "Company") (TSX: WEED)
      (NYSE: CGC) today announced its financial results for the second
      quarter ended September 30, 2019. All financial information in this
      press release is reported in Canadian dollars, unless otherwise
      indicated. This press release is intended to be read in conjunction with
      the Company's Condensed Interim Consolidated Financial Statements
      and Management Discussion & Analysis for the three and six months
      ended September 30, 2019, which will be filed on SEDAR
      (www.sedar.com) and will be available at www.canopygrowth.com.

      Key highlights include:

           The company has established leading market share across the
            country including a noteworthy share of over 35% in Alberta,
            Canada's most developed provincial recreational market.
           Consumer demand for cannabis continues to increase versus Q1
            2020 with Company-owned recreational same-store sales
            growth of 17% and global medical organic growth of 23%.
           More than 30 SKUs submitted to Health Canada for Cannabis
            2.0 products across chocolate, vapes, and beverage formats.

      As part of a management-initiated portfolio review, the Company
      has taken a restructuring charge of $32.7 million for returns, return
      provisions, and pricing allowances primarily related to its softgel &
      oil portfolio. Additionally, management has recorded an inventory
      charge of $15.9 million to align the portfolio with the new strategy.
      This new strategy includes new retail pricing architecture, a
      rationalized     package      assortment,      and     a      focused

                                          8
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 9 of 19 PageID: 9




      marketing/educational strategy to further develop this category. The
      Q2 2020 gross margin impact of the portfolio restructuring costs is
      $40.4 million. With this acute restructuring charge, management
      believes that current inventory levels both internally and externally
      are in-line with demand forecasts.

      Consolidated Q2 2020 gross revenue, excluding the portfolio
      restructuring costs, was up 6% to $118.3 million including increases
      from full-quarter benefits of the C3 and ThisWorks acquisitions (flat
      excluding incremental revenue from acquisitions). Net of the portfolio
      restructuring costs, revenue was $76.6 million, a decrease of 15%
      over Q1 2020.
      Cannabis gross revenues for Q2 2020, excluding the portfolio
      restructuring costs, was $94.7 million, an increase of 2% over Q1
      2020.
      The Company ended Q2 2020 with $2.7 billion in cash and cash
      equivalents and marketable securities available for sale, with its
      Canadian Infrastructure and global M&A programs substantially
      completed.

       (Emphasis added.)
22.   MKM analyst Bill Kirk described the loss as “astounding,” and wrote that he

did “not consider this type of adjustment to be one-time, as it reflects returns and

new pricing architecture and package assortment going forward.”

23.   On this news, shares of Canopy fell $2.36 per share or nearly 14.4% to close

at $15.84 per share on November 14, 2019, damaging investors.

24.   As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common shares, Plaintiff and other

Class members have suffered significant losses and damages.




                                         9
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 10 of 19 PageID: 10




               PLAINTIFF’S CLASS ACTION ALLEGATIONS
25.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than

defendants who acquired Canopy securities publicly traded on NYSE during the

Class Period, and who were damaged thereby (the “Class”). Excluded from the

Class are Defendants, the officers and directors of Canopy, members of the

Individual Defendants’ immediate families and their legal representatives, heirs,

successors or assigns and any entity in which Officer or Director Defendants have

or had a controlling interest.

26.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Canopy securities were actively

traded on NYSE. While the exact number of Class members is unknown to

Plaintiff at this time and can be ascertained only through appropriate discovery,

Plaintiff believes that there are hundreds, if not thousands of members in the

proposed Class.

27.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in

violation of federal law that is complained of herein.

28.    Plaintiff will fairly and adequately protect the interests of the members of

the Class and has retained counsel competent and experienced in class and


                                          10
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 11 of 19 PageID: 11




securities litigation. Plaintiff has no interests antagonistic to or in conflict with

those of the Class.

29.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class.

Among the questions of law and fact common to the Class are:

            whether the Exchange Act were violated by Defendants’ acts as

             alleged herein;

            whether statements made by Defendants to the investing public

             during the Class Period misrepresented material facts about the

             financial condition and business of Canopy;

            whether Defendants’ public statements to the investing public during

             the Class Period omitted material facts necessary to make the

             statements made, in light of the circumstances under which they were

             made, not misleading;

            whether the Defendants caused Canopy to issue false and misleading

             filings during the Class Period;

            whether Defendants acted knowingly or recklessly in issuing false

             filings;




                                         11
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 12 of 19 PageID: 12




            whether the prices of Canopy securities during the Class Period were

             artificially inflated because of the Defendants’ conduct complained of

             herein; and

            whether the members of the Class have sustained damages and, if so,

             what is the proper measure of damages.

30.    A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class

action.

31.    Plaintiff will rely, in part, upon the presumption of reliance established by

the fraud-on-the-market doctrine in that:

            Canopy shares met the requirements for listing, and were listed and

             actively traded on the NYSE, an efficient market;

            As a public issuer, Canopy filed periodic public reports;

            Canopy regularly communicated with public investors via established

             market communication mechanisms, including through the regular

             dissemination of press releases via major newswire services and

                                         12
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 13 of 19 PageID: 13




             through     other   wide-ranging     public   disclosures,   such   as

             communications with the financial press and other similar reporting

             services;

            Canopy’s securities were liquid and traded with moderate to heavy

             volume during the Class Period; and

            Canopy was followed by a number of securities analysts employed by

             major brokerage firms who wrote reports that were widely distributed

             and publicly available.

32.    Based on the foregoing, the market for Canopy securities promptly digested

current information regarding Canopy from all publicly available sources and

reflected such information in the prices of the shares, and Plaintiff and the

members of the Class are entitled to a presumption of reliance upon the integrity

of the market.

33.    Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute

Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants

omitted material information in their Class Period statements in violation of a duty

to disclose such information as detailed above.




                                        13
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 14 of 19 PageID: 14




                                   COUNT I
   For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                            Against All Defendants
34.    Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein.

35.    This Count is asserted against Defendants is based upon Section 10(b) of

the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by

the SEC.

36.     During the Class Period, Defendants, individually and in concert, directly

or indirectly, disseminated or approved the false statements specified above,

which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading.

37.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                    employed devices, schemes and artifices to defraud;

                    made untrue statements of material facts or omitted to state

                     material facts necessary in order to make the statements made,

                     in light of the circumstances under which they were made, not

                     misleading; or




                                         14
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 15 of 19 PageID: 15




                  engaged in acts, practices and a course of business that operated

                   as a fraud or deceit upon plaintiff and others similarly situated

                   in connection with their purchases of Canopy securities during

                   the Class Period.

38.    Defendants acted with scienter in that they knew that the public documents

and statements issued or disseminated in the name of Canopy were materially

false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated,

or acquiesced in the issuance or dissemination of such statements or documents as

primary violations of the securities laws. These defendants by virtue of their

receipt of information reflecting the true facts of Canopy, their control over,

and/or receipt and/or modification of Canopy’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to

confidential proprietary information concerning Canopy, participated in the

fraudulent scheme alleged herein.

39.     Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the

material statements set forth above, and intended to deceive Plaintiff and the other

members of the Class, or, in the alternative, acted with reckless disregard for the

truth when they failed to ascertain and disclose the true facts in the statements


                                        15
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 16 of 19 PageID: 16




made by them or other Canopy personnel to members of the investing public,

including Plaintiff and the Class.

40.      As a result of the foregoing, the market price of Canopy securities was

artificially inflated during the Class Period. In ignorance of the falsity of

Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of Canopy

securities during the Class Period in purchasing Canopy securities at prices that

were artificially inflated as a result of Defendants’ false and misleading

statements.

41.      Had Plaintiff and the other members of the Class been aware that the market

price of Canopy securities had been artificially and falsely inflated by Defendants’

misleading statements and by the material adverse information which Defendants

did not disclose, they would not have purchased Canopy securities at the

artificially inflated prices that they did, or at all.

42.      As a result of the wrongful conduct alleged herein, Plaintiff and other

members of the Class have suffered damages in an amount to be established at

trial.

43.      By reason of the foregoing, Defendants have violated Section 10(b) of the

1934 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff




                                             16
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 17 of 19 PageID: 17




and the other members of the Class for substantial damages which they suffered in

connection with their purchase of Canopy securities during the Class Period.

                                    COUNT II
                 Violations of Section 20(a) of the Exchange Act
                       Against the Individual Defendants
44.    Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

45.    During the Class Period, the Individual Defendants participated in the

operation and management of Canopy, and conducted and participated, directly

and indirectly, in the conduct of Canopy’s business affairs. Because of their senior

positions, they knew the adverse non-public information about Canopy’s

misstatement of revenue and profit and false financial statements.

46.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with

respect to Canopy’s financial condition and results of operations, and to correct

promptly any public statements issued by Canopy which had become materially

false or misleading.

47.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Canopy disseminated in the

marketplace during the Class Period concerning Canopy’s results of operations.


                                          17
      Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 18 of 19 PageID: 18




Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Canopy to engage in the wrongful acts complained of herein.

The Individual Defendants therefore, were “controlling persons” of Canopy within

the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market

price of Canopy securities.

48.    By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

Canopy.

                              PRAYER FOR RELIEF
       WHEREFORE, plaintiff, on behalf of himself and the Class, prays for
judgment and relief as follows:
       (a)   declaring this action to be a proper class action, designating plaintiff

as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of

the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead

Counsel;

       (b)   awarding damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, together with interest thereon;

       (c)   awarding plaintiff and the Class reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and



                                          18
    Case 2:19-cv-20543 Document 1 Filed 11/20/19 Page 19 of 19 PageID: 19




      (d)   awarding plaintiff and other members of the Class such other and

further relief as the Court may deem just and proper.

                          JURY TRIAL DEMANDED
      Plaintiff hereby demands a trial by jury.

Dated:      November 20, 2019          Respectfully submitted,

                                       THE ROSEN LAW FIRM, P.A.

                                       By: /s/ Laurence M. Rosen
                                       Laurence M. Rosen, Esq.
                                       609 W. South Orange Avenue, Suite 2P
                                       South Orange, NJ 07079
                                       Tel: (973) 313-1887
                                       Fax: (973) 833-0399
                                       Email: lrosen@rosenlegal.com

                                       Counsel for Plaintiff




                                        19
